

116 HR 5835 IH: To amend the Fair Labor Standards Act of 1938 to exempt certain employees engaged in outdoor recreational outfitting or guiding services from minimum wage and maximum hours requirements.
U.S. House of Representatives
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5835IN THE HOUSE OF REPRESENTATIVESFebruary 10, 2020Mr. O'Halleran (for himself and Mr. Stewart) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to exempt certain employees engaged in outdoor
			 recreational outfitting or guiding services from minimum wage and maximum
			 hours requirements.1.Exemption with respect to certain employees engaged in outdoor recreational outfitting or guiding
 servicesSection 13(b) of the Fair Labor Standards Act (29 U.S.C. 213(b)) is amended by inserting after paragraph (3) the following:(4)any employee principally engaged in outdoor recreational outfitting or guiding services and employed by an employer principally engaged in the business of providing such outfitting or guiding services that—(A)does not operate for more than seven months in any calendar year; or(B)had average receipts for any six months of the preceding calendar year that were not more than 331/3 per centum of its average receipts for the other six months of such year; or.